IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: L.J.J., AN ALLEGED                   : No. 356 WAL 2021
INCAPACITATED PERSON                        :
                                            :
                                            : Petition for Allowance of Appeal
PETITION OF: H.A.E., ESQUIRE                : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of March, 2022, the Petition for Allowance of Appeal is

DENIED.